In an action in three stated causes of action for an accounting, for the reformation of a deed, and to impress a vendor’s lien upon certain real property, a motion under subdivision 6 of rule 107 of the Rules of Civil Practice has been granted and the amended complaint dismissed upon the ground that the causes of action did not accrue within the time limited by law for the commencement of action thereon. Order granting defendant’s motion and dismissing the complaint, and the resettled judgment thereon entered, unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Carswell, Acting P. J., Johns!on, Sneed, Wenzel and MacCrate, JJ. [See post, p. 776.]